COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Raul Rodriguez v. The State of Texas

Appellate case number:    01-12-00688-CR

Trial court case number: 1348372

Trial court:              178th District Court of Harris County

        Appellant has filed a “Motion Requesting this Court to Direct the Trial Court Clerk to
Send [ ] the Original State’s Ex. 61.” The motion is granted. The Harris County District Clerk,
or the court reporter if the exhibit is still in her possession, is directed to send the original of
State’s Exhibit Number 61, labeled “Video of Altercation w/Subtitles,” to this Court. The Clerk
of this Court is directed to cooperate with the district clerk and/or the court reporter to provide
for the safekeeping, transportation, and return of such exhibit. See TEX. R. APP. P. 34.5(f); TEX.
R. APP. P. 34.6(g).
       The exhibit is due in this Court within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually


Date: August 5, 2013